Opinion,
Me. Justice Williams :
The several poor districts in. the county of Greene were consolidated by the act of April 18, 1859, P. L. 580, and the care of the poor throughout the county committed to three directors. These officers are elected by the voters of the county, hold their offices for three years, and settle their accounts annually before the county auditors, like other county officers. The county almshouse under their care is called the House of Employment, and they are authorized to appoint a steward and matron to take the immediate care of the building and its inmates, under the general direction of the directors. The funds necessary for the support of the poor are provided in the following manner: The directors make each year an estimate of the amount needed for the ensuing year, and furnish the same to the county commissioners, who are required by the act of 1859 to levy and collect the sum in taxes, and pay it *604over to the directors. It is disbursed from their treasury. The directors are public officers, charged with the disbursement of public moneys, for the specific purpose of the support of the poor. Whether the funds of a public charity may be diverted from the purpose for which they were raised, to pay for the neglect or tortious act of an officer or employee charged with their care, is a question not raised on this record, and for that reason we do not discuss it. It has been fully considered in some recent eases, among which are Insurance Patrol v. Boyd, 120 Pa. 624; Ford v. School Dist., 121 Pa. 543.
The question on which this case turned, in the court below, was that of the ownership of a dog which had killed some of the plaintiff’s sheep. The testimony showed that the dog had not been bought by the directors of the poor, or by the steward, but that it had been given by a neighbor to the steward’s little son. It had, of course, lived in the family of the steward, and under the roof of the house of employment. The theory of the plaintiff was that the dog had become the property of the directors of the poor, because it had remained at the house of employment during most of the term of its little master’s father as steward, and because, when the steward moved away from the county farm, he left the dog behind him. The defendants denied the ownership of the dog, and requested the court to charge that “ the dog having been brought to the poor-house by the steward’s son without authority from the directors or from his father, the defendant corporation did not become its owner merely because the steward, believing a dog to be necessary, determined to consider the dog in question as the property of the defendant, there being no evidence that he ever communicated that fact to the directors, or that they acquiesced in what he had done.” This point the court affirmed, and if the answer had ended with the affirmance, that would have ended the case. But the learned judge added: “We leave "it to you to determine from the evidence in the case whether the directors did acquiesce in what the steward had done, after it was done, or whether they authorized it or directed it prior to the time it was done.”
The point grouped the facts fairly as they appeared in the evidence, and asked the learned judge to pronounce upon their legal effect. This he did, affirming the proposition embodied, in *605the point that the facts did not show a title in the poor district. Having thus declared the facts insufficient as matter of law to sustain the plaintiff’s position, he proceeded to submit the question of their sufficiency to the jury. There were no other acts or declarations of the directors or of the steward affecting their ownership of the 'dog than those enumerated in the point. There was therefore no evidence to submit to( the jury from which either authority or acquiescence could be found, except that which the learned judge had just declared, as matter of law, to be insufficient for that purpose. There'was, to be sure, the circumstance that, after the dog was given to the steward’s son, it remained with the steward’s family until the close of his term, which was about two years. Although this was fully covered by the point which we have just considered, the defendants made it the subject of another, and asked the court -to tell the jury that the fact that the dog was at the house of employment with its little master for a long time, did not give, or tend to give title to the poor district. This was affirmed, but with a similar qualification. The jury were told that the fact that the dog did so remain at the house of employment might be considered by the jury in determining the question of ownership. Thus, from evidence which the court held insufficient to show ownership, the jury were told, in substance, that they might nevertheless find that the poor district owned the dog, which they promptly did.
Both points were entitled to an unqualified affirmance, unless there was evidence before the jury that has not been brought before us. If there was such evidence, after an affirmance of the points in the manner we have seen, the attention of the jury should have been called to it, so that they might be able to see from what, authority or acquiescence might be found by them. We cannot say that the directors were bound to take official notice of the appearance of the dog in the steward’s household, and eject him from the house of employment aú et armis, nor that their failure to do so has draAvn the title of the steward or his son, by a process entirely unconscious and involuntary, to the poor district of Greene county. It is not alleged that they ever did or said anything looking to the purchase or acquisition of the dog in any manner; and, as we do not think they acquired title by their failure to banish him from the poor-house, *606or to take notice of his presence, we see no escape from the conclusion that the jury were permitted to find a previous authority, or subsequent ratification and acquiescence, from evidence which the learned judge had properly pronounced insufficient.
The second, third, fourth, fifth, eleventh and twelfth assignments of error are sustained. As this is conclusive of the plaintiff’s right to recover, a discussion of the powers of the directors is unnecessary.
The judgment is reversed.